Exhibit 10.2
PACIFIC OAK STRATEGIC OPPORTUNITY REIT, INC.
RESTRICTED STOCK AGREEMENT
FOR
KBS CAPITAL ADVISORS LLC
1.Award of Restricted Stock. Pacific Oak Strategic Opportunity REIT, Inc. (the
“Company”) hereby grants, as of March 27, 2020 (the “Date of Grant”), to KBS
Capital Advisors LLC (the “Recipient”), 3,411,737 restricted shares (“Shares”)
of the Company’s common stock (“Common Stock”), $0.01 par value per share
(collectively the "Restricted Stock"). The Shares of Restricted Stock shall be
subject to the terms, provisions and restrictions set forth in this Restricted
Stock Agreement (the “Agreement”). As a condition to entering into this
Agreement, and as a condition to the issuance of the Restricted Stock, the
Recipient agrees to be bound by all of the terms and conditions herein.
2.Vesting of Restricted Stock.
(a)General Vesting. All of the Shares of Restricted Stock are nonvested and
forfeitable as of the Date of Grant. Subject to the terms of this Agreement, all
of the Shares of Restricted Stock shall vest on the earliest of the following:
(i) November 1, 2021; or (ii) immediately before and contingent upon the
occurrence of a Change in Control (as defined below).
(b)Acceleration of Vesting at Company Discretion. Notwithstanding any other term
or provision of this Agreement, the Board shall be authorized, in its sole
discretion, to accelerate the vesting of any Shares of Restricted Stock under
this Agreement, at such times and upon such terms and conditions as the
Company’s board of directors (the “Board”) shall deem advisable.
(c)Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated:
(i)“Non-Vested Shares” means any portion of the Shares of Restricted Stock
subject to this Agreement that has not become vested pursuant to this Section 2.
(ii)“Vested Shares” means any portion of the Shares of Restricted Stock subject
to this Agreement that is and has become vested pursuant to this Section 2.


        - 1 - 



--------------------------------------------------------------------------------



(iii)“Change in Control” means any of the following transactions:
1.any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities (a “Controlling Interest”), excluding (A)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company, or (B) any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph 3 below;
2.there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other entity, other than (A) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least fifty percent
(50%) of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding securities or (C) a merger of the Company or any direct or indirect
subsidiary of the Company with any Affiliated entity; or
3.the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale.
4.Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred (I) solely as the result of a public offering or (II) by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the common stock of the Company
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.
        - 2 - 



--------------------------------------------------------------------------------



(iv)“Affiliate” or “Affiliated” means, as to any individual, corporation,
partnership, trust, limited liability company or other legal entity (i) any
person or entity directly or indirectly through one or more intermediaries
controlling, controlled by or under common control with another person or
entity; (ii) any person or entity directly or indirectly owning, controlling, or
holding with power to vote ten percent (10%) or more of the outstanding voting
securities of another person or entity; (iii) any officer, director, general
partner or trustee of such person or entity; (iv) any person ten percent (10%)
or more of whose outstanding voting securities are directly or indirectly owned,
controlled or held, with power to vote, by such other person; and (v) if such
other person or entity is an officer, director, general partner or trustee of a
person or entity, the person or entity for which such person or entity acts in
any such capacity.
(v)“Board” means the Board of Directors of the Company.
(vi)“Beneficial Owner” has the meaning given in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).
(vii)“Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its Affiliates, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
3.Delivery of Restricted Stock.
(a)Issuance of Stock Certificates and Legends. One or more stock certificates
evidencing the Shares of Restricted Stock shall be issued in the name of the
Recipient but shall be held and retained by the records administrator of the
Company until the date (the “Applicable Date”) on which the Shares (or a portion
thereof) of Restricted Stock become Vested Shares. All such stock certificates
shall bear the following legend, along with such other legends that the
Administrator shall deem necessary and appropriate:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING,
TRANSFER AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT
BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.
        - 3 - 



--------------------------------------------------------------------------------



(b)Stock Powers. The Recipient shall deposit with the Company stock powers or
other instruments of transfer or assignment, duly endorsed in blank with
signature(s) guaranteed, corresponding to each certificate representing Shares
of Restricted Stock (or if Shares are issued without certificates, corresponding
to all of the Shares of Restricted Stock registered in the name of the
Recipient) until such Shares become Vested Shares. If the Recipient shall fail
to provide the Company with any such stock power or other instrument of transfer
or assignment, the Recipient hereby irrevocably appoints the Secretary of the
Company as his attorney-in-fact, with full power of appointment and
substitution, to execute and deliver any such power or other instrument which
may be necessary to effectuate the transfer of the Shares of Restricted Stock
(or assignment of distributions thereon) on the books and records of the
Company.
(c)Delivery of Stock Certificates. On or after each Applicable Date, upon
written request to the Company by the Recipient, the Company shall promptly
cause a new certificate or certificates to be issued for and with respect to all
Shares that become Vested Shares on that Applicable Date, which certificate(s)
shall be delivered to the Recipient as soon as administratively practicable
after the date of receipt by the Company of the Recipient's written request. The
new certificate or certificates shall continue to bear those legends and
endorsements that the Company shall deem necessary or appropriate (including
those relating to restrictions on transferability and/or obligations and
restrictions under any applicable securities laws). If the Shares are issued
without certificates, then on or after each Applicable Date, upon written
request to the Company by the Recipient, the Company shall promptly take such
action as shall be necessary or appropriate to reflect on the Company’s books
and records (and on the books and records of the transfer agent for the
Company’s Shares), that those Shares that vest on that Applicable Date are
Vested Shares.
(d)Issuance Without Certificates. If the Company is authorized to issue Shares
without certificates, then the Company may, in the discretion of the Company’s
management, issue Shares pursuant to this Agreement without certificates.
4.Forfeiture of Shares. Notwithstanding any other provision of this Agreement to
the contrary, the Recipient’s Non-Vested Shares and/or Vested Shares, as
specified below, will be immediately forfeited under the following
circumstances:
(a)Failure to Honor Non-Compete. All of Recipient’s Non-Vested Shares shall be
forfeited immediately if Recipient or any of its Affiliates fail to honor and
observe the following non-compete agreement (the “Non-Compete Agreement”). The
Recipient agrees to the following non-compete arrangement with respect to the
Company in connection with the receipt of this restricted stock award and the
transfer of the management of the Company to a new external advisor.  The
non-compete provisions represent investment areas that the Company is pursuing,
and the Recipient agrees to not compete with them in these areas through the
vesting period of the Restricted Stock award.  The recipient agrees to the
following:
1.It will not form, raise funds for, or manage an Opportunity Zone Fund which
consists of various real estate properties existing in areas designated as
“opportunity zones”.
        - 4 - 



--------------------------------------------------------------------------------



2.It will not form, raise funds for, or manage investments in a real estate fund
that focuses on single family homes
3.It will not obtain financing and compete in the public Israeli bond market


(b) Failure to Honor Non-Compete.Failure to Vote. All of Recipient’s Vested
Shares and/or Non-Vested Shares shall be forfeited immediately in any of the
following circumstances:
•If Recipient attends or returns a proxy to be present at a meeting of Company
stockholders, but fails to either: (1) abstain on any matters that the Board
determines that Recipient cannot vote on pursuant to the Company’s charter or
otherwise should abstain and provides Recipient with 5 business days’ prior
written notice of such determination or (2) with respect to all other matters,
vote all Shares of Restricted Stock in accordance with the recommendations of
the Board.
•If Recipient fails to attend or return a proxy to be present at a meeting of
Company stockholders if such meeting has been adjourned at least once in order
to obtain additional stockholder attendance or votes and Recipient has been
given 5 business days’ prior written notice of such fact.
(c) Nomination of Directors. All of Recipient’s Vested Shares or Non-Vested
Shares shall be forfeited immediately if Recipient makes any stockholder
nominations of directors to the Board, unless the Conflicts Committee of the
Board has provided its prior written consent to such nomination(s).
(d) Compliance with Law. If necessary to satisfy any law, regulation, rule or
administrative decision with respect to the Company’s ongoing operations,
including any ongoing offering of Common Stock, the Company shall have authority
to cause the forfeiture of any Non-Vested Shares and replace any such forfeited
Non-Vested Shares with a form of compensation that is, as close as reasonably
practicable as determined in the Board’s discretion, economically equivalent as
of the date of such replacement or modification.
4.Enforcement.
(a) The Recipient acknowledges and agrees that its obligations set forth in
Section 4(a) are independent covenants and agreements and can be enforced by the
Company separate and apart from this Agreement, and are a condition precedent to
this Agreement. Therefore, in addition to any other provision or remedy set
forth in this Agreement, the Company shall be entitled to all remedies at law
and equity resulting from breach of the obligations of set forth in Section 4(a)
and such remedies shall be cumulative with all provisions of this Agreement.
        - 5 - 



--------------------------------------------------------------------------------



(b) The Recipient acknowledges and agrees that the injury that would be suffered
by the Company or its Affiliates as a result of violation of Section 4(a) would
be irreparable and that an award of monetary damages to the Company or its
Affiliates for such a breach would be an inadequate remedy. Consequently, the
forfeiture of Non-Vested Shares is fair and reasonable under the circumstances.
(c) If any provision of Section 4(a) is held to be unreasonable, arbitrary, or
against public policy, such covenant and corresponding forfeiture will be
considered to be divisible, including with respect to scope, time, geographic
area and number of Non-Vested Shares to be forfeited, and such lesser scope,
time, geographic area or number of Non-Vested Shares, or all of them, as a court
of competent jurisdiction may determine to be reasonable, not arbitrary, and not
against public policy, will be effective, binding, and enforceable against the
Recipient to the maximum extent permitted by applicable law.
5.Rights with Respect to Restricted Stock.
(a) General. Except as otherwise provided in this Agreement, the Recipient shall
have, with respect to all of the Shares of Restricted Stock, whether Vested
Shares or Non-Vested Shares, all of the rights of a holder of Shares of common
stock of the Company, including without limitation (i) the right to vote such
Shares of Restricted Stock, (ii) the right to receive dividends, if any, as may
be declared on the Shares of Restricted Stock from time to time, and (iii) the
rights available to all holders of Shares upon any merger, consolidation,
reorganization, liquidation or dissolution, stock splitup, stock dividend or
recapitalization undertaken by the Company; provided, however, that all of such
rights shall be subject to the terms, provisions, conditions and restrictions
set forth in this Agreement (including without limitation conditions under which
all such rights shall be forfeited). Any cash dividends (or dividends paid in
the form of property other than Shares) paid with respect to any Shares of
Restricted Stock shall be paid at the same time as those dividends are paid by
the Company to other holders of Shares (reduced by any applicable federal,
state, local or foreign withholding taxes thereon). Any Shares issued to the
Recipient as a dividend with respect to Shares of Restricted Stock shall have
the same status and transfer restrictions and bear the same legend as the Shares
of Restricted Stock, and shall be held by the Company if the Shares of
Restricted Stock that such dividend is attributed to are being so held, unless
otherwise determined by the Board.
(b) Adjustments to Shares. If at any time there shall be any increase or
decrease in the number of issued and outstanding Shares of the Company through
the declaration of a stock dividend or through any recapitalization resulting in
a stock split-up, combination or exchange of such Shares, then and in that
event, the Board shall make any adjustments it deems fair and appropriate, in
view of such change, in the number of Shares of Restricted Stock then subject to
this Agreement. If any such adjustment shall result in a fractional Share, such
fraction shall be disregarded.
        - 6 - 



--------------------------------------------------------------------------------



(c) No Restrictions on Certain Transactions. Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding Shares of Restricted Stock awarded hereunder, shall not
affect in any manner the right, power or authority of the Company to make,
authorize or consummate: (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's capital structure or its
business; (ii) any merger, consolidation or similar transaction by or of the
Company; (iii) any offer, issue or sale by the Company of any capital stock of
the Company, including any equity or debt securities, or preferred or preference
stock that would rank prior to or on parity with the Shares of Restricted Stock
and/or that would include, have or possess other rights, benefits and/or
preferences superior to those that the Shares of Restricted Stock includes, has
or possesses, or any warrants, options or rights with respect to any of the
foregoing; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the stock, assets or business of
the Company; (vi) any dividend or other distribution of cash, Shares or other
property by the Company; or (vii) any other corporate transaction, act or
proceeding (whether of a similar character or otherwise).
(d) Share Redemption Program. Non-Vested Shares shall not be eligible for
redemption by the Company under any circumstances unless approved by the Board.
Within 60 days from vesting of the Shares of Restricted Stock, the Company will
redeem, and Recipient will transfer to the Company, 50% of such Vested Shares of
Restricted Stock, with the amount of the cash payment per Share determined based
on the then most recent Board-approved net asset value of the Shares (which
shall not be more than six months old). Any Vested Shares of Restricted Stock
that are not required to be redeemed in accordance with the preceding sentence
are referred to herein as the “Retained Vested Shares.” Retained Vested Shares
shall not be eligible for redemption under the Company’s share redemption
program unless the Company has satisfied all outstanding redemption requests
from other stockholders, provided that (a) this restriction may be waived in
certain situations, such as upon a change of control of the Company, as
determined by the Conflicts Committee of the Board and (b) notwithstanding the
foregoing, within 60 days after November 1, 2024, the Company shall be required
to redeem, and the holder will transfer to the Company, any remaining
outstanding Retained Vested Shares, separate and outside of any general
stockholder share redemption program, at the then most recent Board-approved net
asset value per Share (which shall not be more than six months old), provided
that such outstanding Shares are owned or controlled by Charles J. Schreiber,
Jr. or the estate of Peter M. Bren, and provided further that pursuant to this
clause (b) the Company shall only be required to redeem that number Retained
Vested Shares which, when added to any previously redeemed Retained Vested
Shares owned or controlled by Charles J. Schreiber, Jr. or the estate of Peter
M. Bren, does not exceed two-thirds of the total number of Retained Vested
Shares.


        - 7 - 



--------------------------------------------------------------------------------



6.Transferability.
i.Unless otherwise determined by the Board, the Shares of Restricted Stock are
not transferable unless and until they become Vested Shares in accordance with
this Agreement. The terms of this Agreement shall be binding upon the successors
and assigns of the Recipient. Any attempt to effect a Transfer (as defined
below) of any Shares of Restricted Stock prior to the date on which the Shares
become Vested Shares shall be void ab initio. For purposes of this Agreement,
“Transfer” shall mean any sale, transfer, encumbrance, gift, donation,
assignment, pledge, hypothecation, or other disposition, whether similar or
dissimilar to those previously enumerated, whether voluntary or involuntary, and
including, but not limited to, any disposition by operation of law, by court
order, by judicial process, or by foreclosure, levy or attachment.
ii.Unless otherwise consented to in writing by the Company, in its sole
discretion, this Agreement (and Recipient’s rights hereunder) may not be
assigned, and the obligations of Recipient hereunder may not be delegated, in
whole or in part. The rights and obligations created hereunder shall be binding
on the Recipient and his heirs and legal representatives and on the successors
and assigns of the Company.
7.Recipient's Responsibilities for Tax Consequences. The tax consequences to the
Recipient (including without limitation federal, state, local and foreign income
tax consequences) with respect to the Shares of Restricted Stock (including
without limitation the grant, vesting and/or forfeiture thereof) are the sole
responsibility of the Recipient.
8.Amendment. This Agreement may be amended only with the written consent of the
Company and the Recipient.
9.Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way. No promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, with
respect to the subject matter hereof, have been made by either party which are
not set forth expressly in this Agreement.
10.Miscellaneous.
iii.Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Shares of Restricted Stock hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award hereunder shall remain in full force and effect).
        - 8 - 



--------------------------------------------------------------------------------



iv.Law Governing. This Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Maryland (without reference
to the conflict of laws rules or principles thereof).
v.Interpretation. The Recipient accepts the Shares of Restricted Stock subject
to all of the terms, provisions and restrictions of this Agreement. The
undersigned Recipient hereby accepts as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under this Agreement.
vi.Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.
vii.Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or by overnight mail or
other overnight delivery service to the addresses set forth herein:
To the Company or the Board:
Pacific Oak Strategic Opportunity REIT, Inc.
11150 Santa Monica Blvd
Los Angeles, CA 90025


To the Recipient:
KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, California 92660


Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 11(h).
viii.Non-Waiver of Breach. The waiver by any party hereto of the other party's
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.
ix.Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
        - 9 - 



--------------------------------------------------------------------------------



x.Arbitration. To the extent that a dispute arises between the parties under
this Agreement, the parties agree to attempt to settle such dispute through
non-binding mediation to be held for a maximum of one day administered by the
Judicial Arbiter Group ("JAG"), before a mutually-agreed representative of JAG,
in accordance with its commercial mediation rules then in effect. If such
dispute cannot be resolved through mediation, it shall be resolved by binding
arbitration before a panel of three arbitrators of JAG (selected by the JAG
mediator) under the commercial arbitration rules then in effect. Each party
shall bear its own legal, accounting and other similar fees incurred in
connection with such arbitration; provided that (a) the losing party shall bear
the costs of such arbitration and (b) the arbitrators shall award legal fees to
the prevailing party in such dispute. Such arbitration and determination shall
be final and binding on the parties and judgment may be entered upon such
determination in any court having jurisdiction thereof (and such judgment
enforced, if necessary, through judicial proceedings). It is understood and
agreed that the arbitrators shall be specifically empowered to designate and
award any remedy available at law or in equity, including specific performance.
The parties agree that any such mediation or arbitration shall be conducted in
Los Angeles, California.




        - 10 - 



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

PACIFIC OAK STRATEGIC OPPORTUNITY REIT, INC.By:/s/ Keith D. Hall Keith D. Hall,
Chief Executive OfficerKBS CAPITAL ADVISORS LLCBy:PBren Investments, L.P., a
ManagerBy:PBren Investments, LLC, as general partnerBy:PBCS Management, LLC, a
ManagerBy:/s/ Charles J. Schreiber, Jr.Charles J. Schreiber, Jr.,
ManagerBy:Schreiber Real Estate Investments, L.P., a ManagerBy:Schreiber
Investments, LLC, as general partnerBy:PBCS Management, LLC, a ManagerBy:/s/
Charles J. Schreiber, Jr.Charles J. Schreiber, Jr., ManagerBy:GKP Holding LLC, a
ManagerBy:/s/ Peter McMillan IIIPeter McMillan III, ManagerBy:/s/ Keith D.
HallKeith D. Hall, Manager

        - 11 - 

